Title: From Benjamin Franklin to Josiah Quincy, Sr., 22 April 1779
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


Dear Sir
Passy April 22d. 1779
I received your very kind Letter by Mr Bradford, who appears a very sensible and amiable young Gentleman, to whom I should with pleasure render any Service here, upon your much respected Recommendation; but I understand he returns immediately.
It is with great Sincerity I join you in acknowledging and admiring the Dispensations of Providence in our Favour. America has only to be thankful and to persevere. God will finish his Work, and establish their Freedom: And the Lovers of Liberty will flock, from all Parts of Europe with their Fortunes to participate with us of that Freedom, as soon as the Peace is restored.
I am exceedingly pleased with your Account of the French Politeness & Civility, as it appeared among the Officers and People of their Fleet. They have certainly advanc’d in those Respects many Degrees beyond the English. I find them here a most amiable Nation to live with. The Spaniards are by common Opinion supposed to be cruel, the English proud, the Scotch insolent, the Dutch Avaricious, &c. but I think the French have no national Vice ascribed to them. They have some Frivolities but they are harmless. To dress their Heads so that a Hat cannot be put on them, & then wear their Hats under their Arms; and to fill their Noses with Tobacco, may be called Follies perhaps, but they are not Vices. They are only the Effects of the Tyranny of Custom. In short there is nothing wanting in the Character of a Frenchman, that belongs to that of an agreable and worthy Man. There are only some Trifles surplus or which might be spared.
Will you permit me, while I do them this Justice, to hint a little Censure on our own Country People, which I do in good Will, wishing the Cause removed. You know the Necessity we are under of Supplies from Europe and the Difficulty we have at present in making Returns. The Interest Bills would do a good deal towards purchasing Arms, Ammunition, Clothing, Sailcloth and other Necessaries for Defence. Upon Enquiry of those who present those Bills to me for Acceptance, what the Money is to be laid out in; I find that most of it is for Superfluities, and more than half of it for Tea! How unhappily in this Instance the Folly of our People, and the Avidity of our Merchants, concur to weaken & impoverish our Country! I formerly computed that we consumed before the War, in that single Article the Value of £500,000 Sterling annually. Much of this was saved by stopping the Use of it. I honoured the virtuous Resolution of our Women in foregoing that little Gratification, and I lament that such Virtue should be of so short Duration! Five hundred Thousand Pounds sterling annually laid out in defending ourselves or annoying our Enemies, would have great Effects. With what Face can we ask Aids and Subsidies from our Friends, while we are wasting our own Wealth in such Prodigality?
With great & sincere Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. Jos. Quincy Esqre
